UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2268



PAMELA MARIA JONES,

                                              Plaintiff - Appellant,

          versus


FAMILY HEALTH CENTERS, INCORPORATED; ARTHUR
KENNEDY, Vice President of Clinical Affairs;
AL HANNA, Vice President of Human Resources;
CAROLYN EMMANUEL MCCLAIN, CEO and President,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.   Patrick Michael Duffy, District
Judge. (CA-01-4796)


Submitted:   March 31, 2004                   Decided:   June 4, 2004


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pamela Maria Jones,   Appellant Pro Se. Brent Morris Boyd, SWEENY,
WINGATE & BARROW,     P.A., Columbia, South Carolina; John Robert
Murphy, John Martin   Grantland, MURPHY & GRANTLAND, P.A., Columbia,
South Carolina, for   Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Pamela Maria Jones appeals the district court’s order

accepting the recommendation of the magistrate judge granting

summary   judgment   to   Defendants   on   her   claims   of    failure   to

accommodate,   gender     discrimination,    retaliation,       constructive

discharge, hostile work environment, and state law claims.                 She

also appeals the district court’s denial of her motions to vacate,

and for protective and restraining orders.          We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. See Jones v. Family Health Ctrs.,

Inc., No. CA-01-4796 (D.S.C. Aug. 12 & Sept. 24, 2003).                    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                  - 2 -